Dear Mr. Kirkpatrick:
This letter is in response to your request for an opinion of this office asking:
         Should Lloyd G. Briggs be certified as a candidate for Circuit Judge of the 33rd Judicial Circuit for the August 5, 1980 primary election?
In our Opinion No. 116 dated April 3, 1980, to Dennis, copy enclosed, we set out the basic facts of the situation involving the ouster of Mr. Briggs and our interpretation of the holding and the Order of the Supreme Court of Missouri in In the matter of the Honorable Lloyd G. Briggs, No. 61742. We concluded that the Order of the Supreme Court ousting Mr. Briggs from the office of Circuit Judge of the 33rd Judicial Circuit of Missouri precluded Mr. Briggs from running for election for the unexpired term of the retired judge, which is essentially the office from which he was ousted.
We believe that, by virtue of the Court's Order, Mr. Briggs is not eligible to hold such office. Accordingly, we advise you that Lloyd G. Briggs should not be certified as a candidate for Circuit Judge of the 33rd Judicial Circuit for the August 5, 1980, primary election.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enc: Op. No. 116, Dennis, 4/3/80